Citation Nr: 0315363	
Decision Date: 07/10/03    Archive Date: 07/17/03	

DOCKET NO.  00-15 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to an initial compensable disability 
evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from October 1965 to July 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Louisville, Kentucky.  

A review of the medical evidence of record discloses that the 
veteran has been seen on periodic occasions by VA for 
treatment and evaluation of his PTSD symptomatology.  Several 
outpatient visits in 2001 and 2002 resulted in global 
assessment functioning scores of 58.  This score is 
indicative of the presence of moderate symptoms according to 
the American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).  

However, the veteran has also been seen in the recent past on 
periodic occasions by a private physician.  In a February 
2002 communication, that physician, Robert J. Marchner, M.D., 
stated that he had been following the veteran for the past 
three years for PTSD.  The physician believed that the PTSD 
was "worsening symptomatically."  The physician believed the 
veteran's PTSD was "severely debilitating," and he believed 
that the veteran could not be employed in any kind of gainful 
employment at the present time because of his worsening 
disability picture.  It is apparent that the private 
physician's opinion of the severity of the veteran's PTSD 
varies significantly from opinions in the reports of the VA 
outpatient visits.  

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  To implement the provisions of the law, 
VA promulgated regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The VCAA and its 
implementing regulations include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  A review of the record in 
this case reveals that in May 2001, the veteran was sent a 
letter informing him of the VCAA as it pertained to his claim 
for service connection for a disability not at issue here.  
He was informed that he would be receiving a separate letter 
regarding his appeal for increased disability evaluations for 
hearing loss and PTSD.  The Board finds that the veteran has 
not received sufficient notice of the information and 
evidence needed to support his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In view of the foregoing, the case is REMANDED to be RO for 
the following actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
late 2002 for his service-connected PTSD 
and hearing loss.  With any necessary 
authorization from him, the RO should 
attempt to obtain copies of pertinent 
treatment records identified by him in 
response to this request which have not 
been previously secured.  Of particular 
interest is information from Robert J. 
Marchner, M.D., Monticello Medical 
Associates, 1 South Creek Drive, Suite 
102, Monticello, Kentucky  42633, 
pertaining to treatment and evaluation of 
the veteran subsequent to February 2002.  

2.  The RO is to make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a psychiatric 
examination in order to determine the 
current nature and extent of impairment 
attributable to his service-connected 
PTSD.  All indicated testing, to include 
psychological testing, should be 
conducted.  The examiner should indicate 
whether it is possible to distinguish the 
symptoms of any other psychiatric 
disorder from those associated with the 
veteran's PTSD.  A global assessment of 
functioning score should be provided 
currently and for the past year for the 
impairment attributable to the service-
connected PTSD.  The examiner should 
opine as to exactly what the assigned GAF 
score represents.  The claims file should 
be made available to the examiner for 
review.  

3.  The RO is to make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an audiologic 
examination for the purpose of 
determining the current nature and extent 
of impairment attributable to the 
veteran's service-connected hearing loss.  

4.  The RO should then review the claims 
folder and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. 106-475, 114 Stat. 2096 (2000) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107, and the duty to assist regulations, 
found in 66 Fed. Reg. 45,620-32 (Aug. 27, 
2001) are fully complied with and 
satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

5.  Then, the RO should readjudicate the 
issues of entitlement to initial 
disability ratings in excess of 
50 percent for PTSD and zero percent for 
hearing loss.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case.  This must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues on appeal.  

The purpose of this REMAND is to obtain additional 
development and to comply with governing adjudicative 
procedures.  The Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action unless 
otherwise notified; however, he is advised that failure to 
cooperate by not reporting for any scheduled examination may 
result in a denial of the claim.  38 C.F.R. § 3.655 (2002).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




